                     Case
                      Case7:20-cv-07785-KMK
                           7:20-cv-07785-KMK Document 18 Filed
                                             Document 17 Filed02/10/21
                                                               02/11/21 Page
                                                                         Page1 1ofof1 1


                                                                           Riccardo laccarino      258 Saw Mill River Road
                  i BARNES                                                 Wendell V. Shepherd     Elmsford, NY 10523


BIS
                                                                                                   Tel: 914.592 .1515
                    IACCARINO &                                                                    Fax: 914.592 .3213

                    SHEPHERD LLP
                                           MEMO ENDORSEm~:::~cj_~::;:;~   l.ilamelle M. Carney
                                                                                                   29 Legion Drive
                                                                                                   Bergenfield, NJ 07621
                                                                            Michele Harari         Tel: 201.387 .2600
                                                                            Dana L. Henke
                                                                            Steven H. Kern         Roy Barnes, Retired
3 Surrey Lane Hempstead, NY 11550                                           Lauren M. Kugielska*
Tel: 516.483.2990 IFax: 516.483.0566                                        Giacchino J. Russo     • Also Admitted in NJ




          VIAECF

          February 10, 2021

          Hon. Judge Kenneth M. Karas, USDJ
          United States District Court
          Southern District of New York
          300 Quarropas Street
          White Plains, NY 10601

          Re:       Trustees of the Plumbers & Steamfitters' Local 21 Benefit Funds v. Airflow Air
                    Conditioning Refrigeration & Heating Co
                    CV-20-7785

          Dear Hon. Judge Karas:

           We represent the Plaintiffs with regard to the above referenced matter. The undersigned has a
           personal conflict on February 26, 2021, at 12:00 noon for the in-person hearing default motion
           conference. Plaintiffs are respectfully requesting either a telephone conference on February 26,
           2021 at 12:00 noon or another date for an in-person conference preferably either March 8, 9, 11,
           12, 18, 19, 25 or 26 th .

           Thank you for your consideration of this request.
